DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 35-52, drawn to a population of pluripotent stem cells in cell culture medium comprising mitogens, along with differentiated oligodendrocyte precursor cells, classified in Class/subclass C12N 5/0622, 5/0623.
II.	Claims 53-54, drawn to methods for producing glial cells though in vitro differentiation of pluripotent stem cells comprising culturing in medium comprising a growth factor, a ligand for a thyroid hormone receptor, and a ligand for a retinoic acid receptor, classified in Class/subclass C12N 5/0606.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)).  In the instant case, the cell compositions of Group I can be both used in materially different processes, such as in treating patients with neurological disorders, and additionally can be generated using different cell culturing conditions.   In contrast, although the methods of Groups II require the pluripotent stem cells and thyroid hormone receptor ligand and retinoic acid receptor ligand 
Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the non-coextensiveness of the search and examination for each group would constitute an undue burden on the examiner to search and consider all the separable groups with their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 

Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Lastly, note that In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) and In re Brouwer, 77 F.3d 422, 37 USPQ2d 1663 (Fed. Cir. 1996) addressed the issue of whether an otherwise conventional process could be patented if it were limited to making or using a nonobvious product.
In situations where product and process claims drawn to independent and distinct inventions are presented in the same application, an applicant may be called upon under 35 U.S.C. §121 to elect claims to either the product or process. The claims to the non-elected invention will be withdrawn from further consideration. However, in the case of an elected product claim, when a product claim is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of an allowable product claim will be rejoined. Withdrawn process claims not commensurate in scope 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        April 28, 2021